Citation Nr: 0305835	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  97-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for left ankle 
disability under the provisions of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations by the Pittsburgh, Pennsylvania, 
Regional Office (RO).  The left ankle issue was previously 
before the Board in August 2000 and the extraschedular rating 
was remanded for additional adjudication.  In that decision 
the Board denied an increased schedular rating for the left 
ankle disorder.  The RO has determined that referral to the 
VA Director of Compensation and Pension Services was not 
warranted.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his period of active service.

2.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.

3.  The veteran does not currently have PTSD as a result of 
his period of active service.

4.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected left ankle, so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  It has not been shown by competent credible evidence that 
the veteran has PTSD that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(c), 3.304(f), 4.125 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for left ankle disability, on an extraschedular basis have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought in the August 1996 statement of the case, 
the April 1997 supplemental statement of the case; the 
December 1998 supplemental statement of the case; the 
February 2000 supplemental statement of the case; the August 
2000 Board Remand; the March 2002 statement of the case; the 
July 2002 supplemental statement of the case and the January 
2003 supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO collected 
medical records from all health care providers identified by 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claims.  He was 
given the opportunity to appear and testify before a RO 
hearing officer and/or Member of the Board to advance any and 
all arguments in favor of his claims, but declined to do so.  
The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.

Additionally, the veteran was afforded several VA 
examinations.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  With regard to the adequacy of the 
examinations, the Board notes that the report reflects that 
the VA examiners reviewed and recorded the past medical 
history, noted the veteran's current complaints, conducted 
examination, and offered appropriate assessment and 
diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claims on the merits, because he has been told what the 
requirements are to establish his claims and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

There has also been a notice letter sent in October 2002 that 
informed the veteran as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claims are ready for appellate review.

I.  PTSD

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an inservice stressor as well as credible supporting evidence 
that the claimed inservice stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  See 38 C.F.R. § 4.125 (2002).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002. See 67 Fed.  Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

The veteran's service medical records include no complaints 
of or treatment for any psychiatric disorder, and the 
veteran's separation examination report shows no psychiatric 
abnormality.  The veteran's DD 214 shows that he received the 
National Defense Service Medal.

The post-service evidence of record dated from 1992 to 2001 
show the veteran has an extensive history of drug use.  He 
began using cocaine in 1983 and then switched to crack and 
had been using that for the last 10 years.  He also has a 
history of heroin dependence and was on a methadone program 
for 14 years.  The veteran gave a history of four to six 
rehabilitation programs with his longest clean time being 
three years following rehabilitation in 1991.  He was last 
admitted for polysubstance abuse treatment in 1999.  These 
records include diagnoses of dysthymic disorder, mixed 
substance dependence, depression, and substance-induced mood 
disorder; crack cocaine abuse, past history of opioid 
dependence, cocaine dependence, history of opioid dependence 
remote history of alcohol and marijuana abuse.

In July 2001, the veteran filed a claim for entitlement to 
service connection for PTSD.  In support of his claim is a 
psychiatric evaluation conducted in June and July of 2001.  
At that time the veteran reported that most of his service 
time after training was as a military policeman and detective 
in Germany, often working undercover.  He recalled that most 
of his work involved investigation of accidents, robberies, 
homicides, assaults and drug infractions.  He reported that 
he witnessed significant injuries to others but no deaths 
during the time of his service.  He was not involved in any 
combat.  The veteran reported two incidents that occurred 
while he served in the Army, each described as either 
frightening and/or horrible.  The first incident occurred 
when a hand grenade was thrown into the officer's mess hall.  
He described seeing blood, body pieces and people scattered 
all over the place.  The second incident involved a 
helicopter crash and he saw injured people, blood and 
dismantled bodies.  The veteran stated that he has nightmares 
about both incidents 4-5 days a week.  

The examiner also conducted a brief interview to identify any 
additional traumatic events.  The veteran denied physical 
sexual and emotional abuse during childhood, but did describe 
two distressing incidents.  In the first his stepfather 
punched a man in the mouth and it was on this occasion that 
he developed a fear of his stepfather.  In the second 
incident he and his grandmother found an uncle in a basement 
who had been shot to death.  No other events of a traumatic 
nature were experienced during childhood.

The examiner noted a number of characteristics commonly 
associated with PTSD, such as nightmares and recurrent 
memories of traumatic events, persistent avoidance of stimuli 
associated with the trauma, numbing of general 
responsiveness, detachment, and markedly diminished interest 
and participation in significant activities.  He also 
reported increased arousal, sleep difficulties, anger, 
exaggerated startle response, general feelings of distrust of 
authority and feeling most comfortable when alone.  The 
examiner noted that the veteran was able to identify triggers 
for memories and feelings associated with his trauma in 
service that made sense in terms of his experience.  These 
included feeling tense and under stress, air travel and 
airports, mountains and winter.  The examiner noted that the 
veteran was able to report two incidents during military 
service that most people would find frightening and horrible, 
which were characterized by non-combat violence and 
bloodshed.  

The examiner also noted that the veteran reported, after his 
leaving military service, a series of changes in behavior and 
ways of experiencing life that were consistent with the 
diagnostic criteria of PTSD and with the reports of other 
veterans diagnosed with PTSD.  The triggers reported were 
consistent with the traumatic events described.  The examiner 
concluded that the best explanation for this presentation, 
given the available data, was that the veteran's early 
experiences with violence set him up to respond with 
emotional power to the traumatic events of military service.  
There was no evidence that he showed the signs of PTSD prior 
to service; the data were excellent that the symptoms of PTDS 
appeared directly following his time in service and were 
maintained chronically throughout his life to date.  The 
diagnosis was chronic PTSD.

During VA examination in January 2002, the examiner noted the 
veteran's history in service and report of stressors.  The 
veteran reported that as a military police officer, he 
participated in accident, robbery and homicide 
investigations, but never saw anyone killed.  He reported 
that he sometimes worked undercover and that this is why he 
sometimes had difficulty trusting people.  When asked for 
specifics concerning where these incidents occurred, he could 
not provide any further specific data.  The examiner noted 
that the veteran had been exposed to multiple other stressors 
throughout his life, including the emotional abuse and 
rejection of his stepfather during his childhood.  He also 
recalled shooting a man several times and also saw a young 
man raped in prison.  

The veteran reported, when questioned in detail, that he had 
dreams about his experiences in Germany and that he was 
anxious much of the time and did not trust people.  The 
examiner noted that it was the veteran's view that he 
medicated himself with alcohol and drugs all these years 
because of these two specific experiences in Germany, 
ignoring all the other experiences in his life or the fact 
that drugs and alcohol were a separate problem.  

The veteran described himself as irritable, angry, explosive 
and distrustful of authority.  He also described himself as 
having difficulty getting along with people and avoiding 
closeness or intimacy.  He reported that his history of 
arrests were primarily for activities associated with guns 
and drugs.  It was his firm view that he had a problem with 
guns and arrests for crimes with guns in his life because he 
was exposed to guns and ammunition in the military when he 
was young.  

The veteran has been in and out of one rehabilitation program 
after another for many, many years and had mostly been 
involved at the VA since the mid 1980s.  He has a history of 
noncompliance with appointments and treatment.  He has been 
followed over the last five or six months by a psychologist 
and prescribed medication.  The examiner noted the veteran 
was last admitted to the drug and alcohol program in the 
spring of 2001.  He was to report for the respite program in 
December 2001 but failed to do so and has had no contact with 
VA since that time.  He rationalized this as no one informed 
him about this appointment and that other appointments were 
canceled.  

The examiner noted that the diagnoses have consistently been 
those of a dysthymic disorder and polysubstance dependence, 
however, the examining psychologist in 2001 diagnosed PTSD on 
the basis of the veteran's report of the two questionable 
experiences in service.  The current VA examiner noted that 
although, the 2001 psychologist reported multiple other 
stressors, he appeared to ignore the veteran's history of 
drug and alcohol abuse and what appeared to be an antisocial 
personality disorder.  Instead the examiner opted to explain 
that all that had happened to the veteran was based on two 
experiences in the military that would be no different than 
what a normal police officer or a fireman would have to 
encounter.  

The overall clinical impression was dysthymic disorder 
secondary to polysubstance dependence; polysubstance 
dependence currently in reported short-term, full remission 
and antisocial personality disorder.  

VA outpatient treatment records dated from January 2001 to 
October 2002 show continued evaluation for substance-induced 
mood disorder and possible PTSD.  

Initially, the Board notes that service medical records show 
no complaints, treatment, or diagnosis of PTSD and post-
service VA outpatient treatment records from 1992 to 2001 
have consistently listed diagnoses of polysubstance abuse and 
dysthymia.  Also VA psychiatric evaluations were conducted in 
2001 and 2002.  However, to the extent that the 2001 VA 
examiner noted the presence of symptoms that would support a 
diagnosis of PTSD, such have been directly contradicted by 
the VA outpatient treatment records as well as the 2002 VA 
examination report.  As an initial matter, it appears from 
the record that both physicians were aware of the veteran's 
service history, in particular in regard to his descriptions 
of his non combat experiences.  Also, to the extent that the 
opinions are mutually supportive in the data they report, 
both note the presence of childhood traumatic experiences.

However, in this case, the Board finds that the opinion 
provided in the January 2002 VA examination report is 
persuasive in its conclusion that the veteran does not have a 
current PTSD diagnosis.  The report indicates that the 
veteran's claims folder and treatment records were reviewed.  
The report contains a detailed summary of the veteran's 
medical and psychiatric history, and acknowledges the 
veteran's extensive history of substance abuse.  The examiner 
also reviewed the examination report generated by the 2001 
psychologist and noted the absence of the veteran's history 
of drug and alcohol abuse and antisocial personality 
disorder.  The examiner then concluded with a specific 
discussion as to why the veteran did not have a current 
diagnosis of PTSD, and why the earlier diagnosis of PTSD in 
the record was not reliable.  In short, the Board finds that 
the January 2002 examination report and opinion is thorough, 
and well-supported by documented facts in the record.

In contrast, although the 2001 examiner ultimately diagnosed 
PTSD, he did so largely on the same symptoms upon which other 
physicians have ruled the disorder out or upon symptoms that 
were specifically not found by the other physicians.  To the 
extent that those opinions are consistent with their data, 
they all indicate that the veteran does not have symptoms of 
PTSD.  Also it does not appear that this VA psychologist had 
the same familiarity with the complete record, in formulating 
his opinion.  Specifically, the examiner does not include any 
reference to the veteran's long history of polysubstance 
dependence.  Rather, it appears that VA physician's statement 
of the veteran's psychiatric history is based on the 
veteran's report of his own history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).

In light of the foregoing, the Board finds that the January 
2002 VA examiner's opinion that the veteran does not 
currently have a PTSD diagnosis is more probative than the 
statement from the 2001 VA examiner.  Moreover, in the 
absence of a current diagnosis of PTSD, the veteran does not 
meet one of the essential elements for establishing service 
connection for PTSD, and his claim must fail.  See 38 C.F.R. 
§ 3.304(f) (2002)

The Board acknowledges the veteran's contentions that he 
currently has PTSD due to his active service.  However, as a 
layperson, the veteran is not competent to provide a medical 
diagnosis or an opinion as to medical causation.  See 
Espiritu, 2 Vet. App. at 494-95 (laypersons may be competent 
to provide an "eye-witness account of a veteran's visible 
symptoms," but they are not capable of offering evidence 
that requires medical knowledge).  Rather, medical evidence 
on this point is needed.  In the present case, there is 
probative medical evidence indicating that the veteran has a 
current diagnosis of dysthymic disorder, but there is no 
probative evidence that he has PTSD.  As such, the evidence 
does not support the veteran's claim for service connection 
for PTSD.  To the extent that the veteran may wish to pursue 
a claim for entitlement to service connection for dysthymic 
disorder, that issue has not been prepared for appellate 
review, and the Board is without jurisdiction to consider 
that issue at this time..

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable, and the appeal as to this issue is denied.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 
U.S.C.A. § 5107(b) only requires that the Board consider all 
the evidence and material of record; the benefit-of-the-doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).


II.  Left ankle

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

It is noted that the veteran has recently reported that he is 
in receipt of disability from the Social Security 
Administration.  The VA has recognized that the veteran has 
additional disabilities.  Those records have not been 
obtained, as there is no suggestion that they would provide 
evidence concerning an extraschedular rating, which is herein 
at issue.  The Board concludes, post remand, that there is 
sufficient medical evidence to proceed and that those records 
are not needed.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

During a November 1995 VA examination, the veteran reported 
the history of his service-connected left ankle injury.  His 
current complaints were of pain, for which he took daily 
medication.  The examiner opined that the veteran had some 
post traumatic degenerative changes in his ankle and mid 
foot, but that his symptoms of mid foot were less than what 
one might expect from looking at the x-ray.

At the veteran's April 1997 VA examination, the veteran 
complained of gradual worsening left ankle pain.  He wore an 
elastic wrap orthosis on his left ankle and used a cane.  The 
clinical assessment was moderate functional limitation based 
entirely on pain, with no medically imposed restrictions on 
activity.  

At the veteran's August 1999 VA examination, he reported that 
he had last worked in 1985.  At that time he became disabled 
because of health problems including, at least in part, his 
left foot.  The veteran next reported that, approximately two 
months earlier, he woke with pain and swelling of the left 
ankle and foot, was treated for osteomyelitis or a deep 
infection about the left ankle and foot, and had been unable 
to wear a normal shoe or ambulate without crutches since that 
time.  The VA examiner opined that the veteran should be 
considered disabled from all forms of gainful activity at 
this time as a result of active osteomyelitis.

The most recent VA and private treatment records, dated from 
August 1992 to December 1999, show the veteran's periodic 
complaints and/or treatment for left ankle and/or left foot 
pain and/or stiffness.  The diagnoses included ligament 
hypertrophy (August 1992 letter), hyperosmosis (March 1993), 
degenerative joint disease (January 1997), pyogenic arthritis 
(June 1999), probable osteomyelitis (September 1999), 
arthritis (October 1999), and hyperemia (October 1999).

Left ankle range of motion studies, conducted by VA in 
September 1992, were normal except for some soreness.  
However, range of motion studies, conducted by VA in October 
1999, disclosed motion a "little past neutral in 
dorsiflexion to about 40 degrees plantar flexion."  The 
treatment records also reported that the veteran used a cane 
to ambulate and, starting in October 1999, the left ankle had 
difficulty in weight bearing.

An October 1999 bone scan found no evidence of osteomyelitis, 
but disclosed some soft tissue swelling evidenced by 
hyperemia.  Left ankle x-rays, taken in December 1999, reveal 
slight tibiofibular diastasis, slight soft tissue swelling, 
irregularity of the lateral cortex of the distal shaft of the 
tibia "which is most likely a residual of an old healed 
fracture, " ossification of the interosseous membrane 
between the distal shaft of the tibia and fibula, a bony 
prominence at the superior margin of the navicular bone 
"which most likely represents a residual from an old healed 
fracture."  Further, in December 1999, an examiner reported 
that further diagnostic testing showed no evidence of 
osteomyelitis.  Indeed, the physician reported that the 
veteran had neither osteomyelitis nor any other infection 
that "accounted for his present symptoms."

Based on this evidence, the Board remanded the extra 
schedular rating to the RO for additional consideration.  As 
noted, the case has now been returned to the Board.

VA outpatient treatment records dated from January 2001 to 
October 2002 include a VA psychiatric examination dated in 
January 2002.  Of some significance is that during the 
evaluation the veteran reported a history of various jobs 
over the years, depending on whether or not he was 
incarcerated.  He indicated that he worked as a millwright 
until about 1982.  He also reported that at that time he had 
been involved in several motor vehicle accidents, which 
caused back, and neck injuries that prevented him from 
returning.  He worked in food service between 1982 and 1985 
and though he indicated that he lost his job due to medical 
problems it also appears that he went to jail at that time.  

Historically, the veteran has been service connected for a 
left ankle injury, which has most recently been rated as 20 
percent disabling under Diagnostic Codes 5199 - 5271 
(limitation of motion).  See RO decisions entered in December 
1972 and September 1998.

Furthermore, the RO has provided and discussed the provisions 
38 C.F.R. § 3.321 and determined such criteria had not been 
met for the purpose of referral of the veteran's case to the 
Director for review.  

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The record in this 
case also does not demonstrate that the veteran's service-
connected left ankle disability markedly interferes with 
employment or that he has required frequent periods of 
hospitalization for this disability; rather, it appears that 
he received only periodic outpatient treatment  Although the 
veteran is currently not working, there is no showing that 
his left ankle disability alone has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned 20 percent evaluation) or necessitated 
frequent periods of hospitalization; or that the disability 
has otherwise has rendered inadequate the application of the 
regular schedular standards.  

In that regard, it appears that there was concern, at the 
time the issue was previously before the Board, concerning 
the reported osteomyelitis or suggested infection of the 
ankle.  Records obtained while the case was in Remand status 
suggest that there may not have been osteomyelitis, or even 
if present, it has not been shown to be active during the 
time.  As such, there appears no infection or osteomyelitis 
of the left ankle that might warrant extraschedular rating.

The Board notes that the percentage ratings under the 
Schedule are themselves representative of the average 
impairment in earning "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the schedule and provided for in the schedular evaluations 
currently assigned to the veteran's disability.  Moreover, 
although the veteran's service-connected left ankle may well 
cause some impairment in his daily activities and prevent him 
from working in a job that is physically demanding, there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for left ankle disabilities.  The evidence of record 
does not show any factor which takes the veteran outside of 
the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an evaluation in excess of 20 percent for a 
left ankle disability based on an extraschedular basis is 
denied.


____________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


